internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-117676-99 date date legend a decedent b son son testamentary_trust grandson grandson granddaughter c great-grandson great-granddaughter e f company g plr-117676-99 h court trust a_trust b_trust c i bank j k dear sir or madam in a letter dated you requested a ruling concerning the generation-skipping_transfer gst tax consequences of the partition and the modification and clarification of the administrative provisions of the testamentary_trust a grandfathered trust this letter responds to your request the facts and representations submitted are summarized as follows decedent executed a will on a decedent died testate in b survived by son son and the children of son grandson grandson and granddaughter plr-117676-99 son and son both died in c son was survived by three children grandson grandson and granddaughter grandson died in d survived by great-grandson and great-granddaughter item vi of decedent’s will established the testamentary_trust for the benefit of decedent’s grandchildren and their descendants the terms of the testamentary_trust are summarized as follows distribution of income the trustee is to pay the income from the testamentary_trust semiannually or more often in its discretion as follows the income is to be divided into as many shares as there are grandchildren of decedent living at the time of the respective distribution and deceased grandchildren of decedent who left issue who are living one share is to be paid to each then living grandchild and one share is to be paid per stirpes to the then living issue of each deceased grandchild if decedent has no living grandchild or issue of any deceased grandchild the income is to be paid in equal shares to son and son or the survivor of them the trustees however insofar as retention is not forbidden by law are to retain in the testamentary_trust and accumulate any income that would otherwise be payable to any person under the age of e years and insofar as retention is not forbidden by law may retain and accumulate any income that otherwise would be payable to any person between the ages of e and f years and the income so accumulated is to be added to and treated as part of the principal of the testamentary_trust provided that the trustees in their discretion may pay such part of the income as may be necessary for his proper support and maintenance to any person to whom any income otherwise would be payable were it not for the accumulation provided further that no payment is to be made to any income_beneficiary under the age of f years toward whom any then individual trustee owes any legal duty_of support except to the extent accumulation is forbidden by law and also to the extent that the individual trustee is unable to provide proper support and maintenance for the beneficiary termination of trust the testamentary_trust is to terminate on the death of the survivor of the following persons son son and those among decedent’s grandchildren and issue of decedent’s grandchildren who are living at the time of decedent’s death distribution of principal on the final termination of the testamentary_trust the principal is to be divided into as many shares as there are then living grandchildren of decedent and deceased grandchildren of decedent who left issue who are then living and one share is to be plr-117676-99 paid to each then living grandchild and one share is to be paid per stirpes to the then living issue of each deceased grandchild if there is no such person living the principal is to be distributed as provided in item vii of decedent’s will successor to corporate trustee in the event of the merger consolidation or sale of substantially_all of its assets by company to or with another bank or trust company authorized to carry on a_trust business the merged consolidated or purchasing company is to become the trustee a majority of the adults then entitled to receive income from the testamentary_trust or if only one then that one may at any time or times by instrument in writing delivered to the then corporate trustee name a successor corporate trustee and may change any designation of a successor corporate trustee previously made prior to the time when the successor corporate trustee has become the corporate trustee hereunder provided that the successor corporate trustee is to be a bank or trust company authorized to carry on a_trust business in one or more states of the united_states having a capital surplus and undivided profits of not less than g if any adult renounces his or her right to name a successor corporate trustee a majority of the remaining adults or if only one then that one then entitled to receive income are to have the right provided in this paragraph to name a successor corporate trustee in the event that the then corporate trustee resigns is removed or fails or ceases to serve for any reason the successor corporate trustee named in the manner provided in this paragraph is to succeed to all the powers and duties of the original corporate trustee the right to name or designate a successor to the corporate trustee is not to be construed as including the right to remove the corporate trustee or any successor corporate trustee successor to individual trustee each of decedent’s sons whether he is a trustee or not by instrument in writing delivered to the then corporate trustee may designate an individual to serve in his place as trustee or be his successor as individual trustee and may revoke any designation previously made prior to the time the individual trustee has become trustee if at any time after the death of both of decedent’s sons only one individual trustee is serving no other individual is to be appointed to act as a co-trustee if at any time after the death of both of decedent’s sons there is no individual trustee serving a majority of the adults then entitled to receive income from the testamentary_trust or if only one then that one by instrument in writing delivered to the then corporate trustee may name one individual successor trustee if at any time there is no individual trustee then serving the corporate trustee or successor corporate trustee as the case may be is to serve as the sole trustee until a successor individual trustee is named as provided in decedent’s will any individual named as a successor trustee under this provision may but need not be a beneficiary of the testamentary_trust the right to name or plr-117676-99 designate a successor or substitute trustee is not to be construed as including the right to remove any individual trustee in f the court issued an order approving the final account and distribution of decedent’s estate in the order the court found that three separate trusts were created under decedent’s will trust a for the benefit of grandson trust b for benefit of grandson and trust c for the benefit of granddaughter collectively the separate trusts since the initial funding of the separate trusts they have been administered as three separate trusts each of which has its own taxpayer_identification_number and files its own fiduciary income_tax return since the death of grandson in d his children great-grandson and great-granddaughter have received the income from trust a by representation over the years the relationships among the income beneficiaries have deteriorated until i the trusts were administered by bank the income beneficiaries of the trusts requested the resignation of bank but could not come to a majority agreement regarding the naming of a successor trustee as provided in the testamentary_trust because the testamentary_trust does not authorize the income beneficiaries to name a different successor trustee for each trust bank petitioned the court to give each income_beneficiary the power to name a separate successor trustee for his or her separate trust bank also petitioned the court to divide trust a into sub-trusts for the benefit of grandson and granddaughter on j the court issued an order granting the trustee permission to divide trust a into two sub-trusts one for the benefit of grandson grandson’s trust and one for the benefit of granddaughter granddaughter’s trust collectively the sub-trusts subject_to the income beneficiaries obtaining a ruling from the internal_revenue_service that the testamentary_trust will not lose its exemption from the gst tax the court order further authorizes and directs the trustee to allow the income_beneficiary to appoint a separate successor trustee for his or her respective trust the court order also authorizes and directs each successor trust until the termination of the trust to administer each sub-trust by making current income distributions only to the income_beneficiary or his or her respective living lineal_descendants per stirpes under the court order the issue of the terms by which the successor trustees are to distribute the remaining was set for hearing at a later date it is represented that following the court order it became apparent that the terms for distributions prior to the trust’s termination needed clarification all interested parties entered into consent and stipulation as to terms governing the distribution of trust assets consent and stipulation the court approved the consent and stipulation on k plr-117676-99 paragraph of the consent and stipulation provides that each of the separate trusts and the sub-trusts will terminate at the same time on the death of the survivor between grandson and granddaughter paragraph of the consent and stipulation provides that on the final termination the assets of the separate trusts and the sub-trusts are to remain separated along the family lines of decedent’s grandchildren except as specifically provided in the consent and stipulation paragraph of the consent and stipulation provides that on the final termination the balance of the assets in each separate trust is to be distributed per stirpes to the then-living descendants of the grandchild of decedent for whose benefit the separate trust was created paragraph of the consent and stipulation provides that on the final termination the balance of the assets in each sub-trust is to be distributed to the income_beneficiary of the sub-trust in the event that the income_beneficiary is not then living the balance of the assets is to be distributed to the deceased income beneficiary’s then-living descendants per stirpes or if none the assets are to be distributed per stirpes among the then-living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then-living descendants in the event that a sub-trust has more than one income_beneficiary the balance of the assets in the sub-trust are to be distributed per stirpes to the then-living lineal_descendants of the beneficiary for whose benefit the sub-trust was created paragraph of the consent and stipulation provides that on the final termination in the event that a grandchild of decedent has no living lineal_descendants the balance of the assets in that grandchild’s trust or any sub-trust created therefrom as the case may be is to be distributed to the then-living descendants of decedent per stirpes paragraph of the consent and stipulation provides that in the event that no lineal_descendants of decedent are living on the final termination all testamentary_trust assets are to be distributed pursuant to the item vii of the testamentary_trust paragraph of the consent and stipulation provides that prior to the final termination the trustee is to pay the income from a separate trust semiannually or more often in its discretion to the grandchild of decedent for whom the trust was created paragraph of the consent and stipulation provides that after the death of a grandchild of decedent the trustee is to pay the income from the separate trust semiannually or more often in its discretion to the lineal_descendants of the grandchild plr-117676-99 who are living at the time of the respective distributions per stirpes subject_to the distribution of income section of the testamentary_trust directing the accumulation of income notwithstanding the foregoing if a b c one or more of the descendants of a deceased grandchild request the trustee to divide the separate trust into sub-trusts for the descendants the trustee in its discretion considers it advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the trust to lose its grandfathered exemption for the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the separate trust per stirpes among the then-living descendants of the deceased grandchild each share created for a descendant is to be held and administered as sub-trust for the benefit of that descendant paragraph of the consent and stipulation provides that in the event that prior to final termination any separate trust ceases to have a current income_beneficiary eg a separate trust’s sole beneficiary dies without then-living lineal_descendants the balance of the assets of the separate trust is to be divided per stirpes among the then-living lineal_descendants of decedent and the share of that descendant is to be transferred to the separate trust or sub-trust benefitting the descendant paragraph of the consent and stipulation provides that the trustee is to pay the income from a sub-trust semiannually or more often in its discretion to the descendant of decedent for whom the sub-trust was created paragraph of the consent and stipulation provides that after the death of the descendant the trustee is to pay the income from the sub-trust semiannually or more often in its discretion to the lineal_descendants of the deceased descendant who are living at the time of the respective distributions per stirpes subject_to the distribution of income section of the testamentary_trust directing the accumulation of income notwithstanding the foregoing if a one or more of the descendants of a deceased descendant request the trustee to divide the sub-trust into further sub-trusts for the descendants plr-117676-99 b c the trustee in its discretion considers it advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the trust to lose its grandfathered exemption for the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the sub-trust per stirpes among the then-living descendants of the deceased descendant each share created for a then-living descendant is to be held and administered as sub-trust for the benefit of the then-living descendant paragraph of the consent and stipulation provides that in the event that prior to final termination any sub-trust ceases to have a current income_beneficiary eg a sub-trust’s sole income_beneficiary dies without then-living lineal_descendants the balance of the assets of the sub-trust is to be divided per stirpes among the then-living descendants of beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then-living descendants or if none per stirpes among the then-living lineal_descendants of decedent each share created for a then-living descendant is to be transferred to the separate trust or sub-trust benefitting the descendant paragraph of the consent and stipulation provides that each separate trust and each sub-trust need not have the same trustee it is represented that the testamentary_trust was irrevocable on date and there have been no additions actual or constructive to it since that date you have requested the following rulings the proposed partition of trust a will not cause the resulting sub-trusts for the benefit of grandson and granddaughter to be subject_to the gst tax the modification and clarification of the administrative provisions of the testamentary_trust will not cause trust a_trust b or trust c to become subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the plr-117676-99 preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person the testamentary_trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below decedent's generation because however the testamentary_trust was irrevocable on date and there have been no additions actual or constructive to it since that date it has been exempt from the gst tax pursuant to sec_26_2601-1 you have requested a ruling that the division of trust a into sub-trusts for the benefit of grandson and granddaughter and the modification and clarification of the administrative provisions of the testamentary_trust will not cause trust a_trust b or trust c to become subject_to the gst tax plr-117676-99 an amendment to a_trust that was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust a trust’s exemption from the gst tax is not affected however by amendments relating to the administration of a_trust based on the information submitted and the representations made the interests of the income beneficiaries under the division of trust a will remain the same and the timing of the termination of the sub-trusts will remain the same consequently the value of the income or corpus interest of each income_beneficiary will not change materially as a result of the division of trust a into two separately administered sub-trusts therefore the division of trust a into two sub-trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the testamentary_trust accordingly we conclude that the division of trust a into two sub-trusts will not cause distributions from the sub-trusts to be subject_to gst tax imposed by chapter provided that no additions are made to the sub-trusts after date in addition we conclude that the modification and clarification of the separate trust and the sub-trusts relates to the administration of those trusts and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust accordingly neither distributions from the separate trusts or the sub-trusts to skip persons nor terminations of interests of non-skip persons in the separate trusts or sub-trusts will be subject_to the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
